Death benefits have been awarded to a widow and minor son. Decedent died on January 10, 1937, from general septicemia, which manifested itself in the formation of abscesses in various parts of the body. This condition, as stated by the employer’s physician, could have eventuated from the entrance of germs through a small port of entry on the finger on December 20 or 21, 1936. Decedent’s son testified that on the la-st-mentioned dates he was working near him. “ on the same turn;” that his father’s work consisted of taking sheets of metal with rough edges, which had recently been immersed in sulphuric acid, from a roller. That when engaged in this kind of work his father’s hands were frequently “ broken open.” That on one of these days his father went to the company dispensary and upon returning told the son that he had been to the dispensary to receive treatment for his swollen hand. The hand was bandaged when the son saw it at the factory; that after the father returned to his home the son saw it and it was “ black and blue and swollen up.” The nurse in charge of the dispensary says that pus was coming from a sore on decedent’s hand or finger when he bandaged it. The medical examiner gave as the cause of death “ wound of hand sustained at work about 12-20-36-duration of condition 20 days * * * with secondary infection, general septicemia, * * *; acute meningitis, cerebral type undetermined.” Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.